Case 1:20-cv-10381-GHW Document 18 Filed 01/04/21 USDC
                                                   Page SDNY
                                                        1 of 1
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
                                                  DOC #:
                                                  DATE FILED: 1/4/21




                                   MEMORANDUM ENDORSED




                      Application granted in part and denied in part. The deadline for
                      the parties to submit their case management plan and joint letter is
                      extended to January 8, 2021. However, the January 12, 2021
                      conference will proceed as scheduled.
                      SO ORDERED.                          _____________________________________
                      Dated: January 3, 2021                      GREGORY H. WOODS
                                                                United States District Judge
